Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit
No. 10-2139

           KEVIN O'NEIL AND NANCY O'NEIL, INDIVIDUALLY
                     AND AS ADMINISTRATORS OF
                  THE ESTATE OF LIAM E. O'NEIL,

                       Plaintiffs, Appellants,

                                     v.

              ELECTROLUX HOME PRODUCTS, INC., ET AL.,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Douglas P. Woodlock, U.S. District Judge]


                                  Before

           Howard, Selya and Thompson, Circuit Judges.


          Roy A. Bourgeois, with whom Bourgeois, Dresser, White &
McGourthy, LLP was on brief, for appellants.
          James M. Brogan, with whom Peter M. Durney, Gregg P.
Bailey, Cornell & Gollub, Nancy Shane Rappaport, and DLA Piper US,
LLP were on brief, for appellees.


                              June 15, 2011
          Per Curiam.    This is a wrongful death action that arises

out of the tragic death of a young boy in a power-mower accident.

The boy's parents sued those responsible for the manufacture,

design, and marketing of the riding mower.

          The parties tried the case to a jury, primarily on a

design-defect theory. During its deliberations, the jury submitted

serial questions to the district court. The court responded to the

first question without incident. The dispute here involves the

handling of the second question.

          After   the   court   consulted   with   counsel,   it   gave   a

supplemental instruction in reply to that question.           The jurors

resumed deliberations briefly and then returned a take-nothing

verdict in favor of the defendants.

          The district court subsequently denied the plaintiffs'

motion for a new trial.     O'Neil v. Electrolux Home Prods., Inc.,

No. 1:06-cv-10433, 2010 WL 3504191 (D. Mass. Sept. 7, 2010).         This

timely appeal followed.

          The lone issue on appeal concerns the propriety of the

district court's supplemental jury instruction. The district court

revisited this issue and confronted it head-on when denying the

plaintiffs' motion for a new trial.

          The applicable standard of appellate review is abuse of

discretion.   See, e.g., Testa v. Wal-Mart Stores, Inc., 144 F.3d

173, 175-76 (1st Cir. 1998); United States v. Parent, 954 F.2d 23,


                                  -2-
25 (1st Cir. 1992); see generally DeCaro v. Hasbro, Inc., 580 F.3d

55, 61 (1st Cir. 2009).    In applying this standard, we are mindful

that a material error of law is a per se abuse of discretion.              See,

e.g., R&G Mortg. Corp. v. Fed. Home Loan Mortg. Corp., 584 F.3d 1,

7 (1st Cir. 2009).

            The   supplemental   instruction      mirrored    the    district

court's original instruction on the point (to which the plaintiffs

had   not   objected).    It   also    tracked   the   requests     to   charge

submitted by the plaintiffs prior to trial.            The district court's

rescript persuasively explains why, in the circumstances of this

case, this supplemental instruction was neither inappropriate nor

prejudicial.      See O'Neil, 2010 WL 3504191, at *3-4.              There is

little that we can add to this thoughtful explanation.

            In the past, we frequently have acknowledged that when a

trial court addresses an issue squarely, faithfully applies the law

to the facts, articulates a convincing rationale for its decision,

and reaches a correct result, it would be folly for us to wax

longiloquent for no purpose other than to hear our own words

resonate.    See, e.g., Eaton v. Penn-Am. Ins. Co., 626 F.3d 113, 114

(1st Cir. 2010); Seaco Ins. Co. v. Davis-Irish, 300 F.3d 84, 86

(1st Cir. 2002); Chico-Vélez v. Roche Prods., Inc., 139 F.3d 56, 58

(1st Cir. 1998); Ayala v. Union de Tronquistas de P.R., 74 F.3d

344, 345 (1st Cir. 1996); In re San Juan Dupont Plaza Hotel Fire

Litig., 989 F.2d 36, 38 (1st Cir. 1993).          This is such a case.


                                      -3-
            We need go no further.   We reject the plaintiffs' appeal

for substantially the reasons set forth in the district court's

cogently reasoned rescript and affirm the judgment below.     See 1st

Cir. R. 27.0.



Affirmed.